                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


AMIAD U.S.A, INC.,                            )
                                              )
                      Plaintiff,              )
                                              )
        v.                                    )           1:18CV520
                                              )
                                              )
ADVANCED WATER                                )
TECHNOLOGIES, INC.,                           )
                                              )
                      Defendant.              )


                      MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

        Plaintiff Amiad U.S.A., Inc. (“Amiad”) initiated this breach of contract action in

Guilford County Superior Court on May 17, 2018. (ECF No. 2.) Defendant Advanced Water

Technologies, Inc. (“AWT”) removed the action to this Court on June 19, 2018, pursuant to

28 U.S.C. § 1332(a). (ECF No. 1 ¶¶ 5–6.) Before the Court is Defendant’s Motion to Dismiss

or, in the Alternative, to Transfer. (ECF No. 9.) For the reasons stated below, Defendant’s

motion to dismiss will be granted.

   I.        BACKGROUND

        Amiad is a California corporation with its headquarters in Mooresville, North Carolina.

(ECF No. 2 ¶ 1.) AWT is a New York corporation with its headquarters in New York, New

York. (Id. ¶ 2.) In 2005, AWT and Amiad entered into a contract (the “Agreement” or the

“2005 Agreement”) that provided that “AWT would be Amiad’s exclusive distributor of

certain water filtration products” for New York City and Long Island. (Id. ¶ 4–5.)
          In 2005, when the parties entered into the Agreement, Amiad was headquartered in

Oxnard, California, and much of the negotiation and execution of the Agreement occurred in

California. (ECF No. 10-1 ¶¶ 21–24.) Amiad moved its headquarters to Mooresville, North

Carolina in 2011. (Id. ¶ 27; ECF No. 12-1 at 2 ¶¶ 4, 6.) Amiad alleges that “[b]eginning in late

2017, AWT fell substantially behind on payment of certain invoices . . . , and failed to make

payment within the time required under the [Agreement].” (ECF No. 2 ¶ 8.) Amiad claims

that “AWT’s failure to timely pay amounts owed to Amiad was a material breach of the

[Agreement], entitling Amiad to cancel the [Agreement].” (Id. ¶ 12.)

          Amiad then filed this action, requesting a declaratory judgment and damages for breach

of contract. (Id. ¶¶ 17–25.) AWT now moves to dismiss this case for lack of personal

jurisdiction, or, in the alternative, to transfer this case to the United States District Court for

the Southern District of New York. (ECF No. 9.)

    II.      STANDARD OF REVIEW

          On a personal jurisdiction challenge, the plaintiff bears the burden of ultimately

proving personal jurisdiction by a preponderance of the evidence. Carefirst of Md., Inc. v.

Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396 (4th Cir. 2003). When, however, as here, the

court decides a pretrial personal jurisdiction motion without conducting an evidentiary

hearing—relying instead on the motion papers, supporting legal memoranda, and allegations

in the complaint 1—the plaintiff need only make a prima facie showing of personal jurisdiction.

See Consulting Eng’rs Corp. v. Geometric Ltd., 561 F.3d 273, 276 (4th Cir. 2009); Carefirst of Md.,



1
 “The Court may also consider supporting affidavits.” Pathfinder Software, LLC v. Core Cashless, LLC,
127 F. Supp. 3d 531, 538 n.2 (M.D.N.C. 2015).


                                                 2
334 F.3d at 396. “[A] plaintiff makes a prima facie showing of personal jurisdiction by

presenting facts that, if true, would support jurisdiction over the defendant.” Universal Leather,

LLC v. Koro AR, S.A., 773 F.3d 553, 561 (4th Cir. 2014) (citing Mattel, Inc. v. Greiner & Hausser

GmbH, 354 F.3d 857, 862 (9th Cir. 2003)). However, a threshold prima facie finding of

jurisdiction does not settle the issue, as the plaintiff “must eventually prove the existence of

personal jurisdiction by a preponderance of the evidence, either at trial or at a pretrial

evidentiary hearing.” New Wellington Fin. Corp. v. Flagship Resort Dev. Corp., 416 F.3d 290, 294

n.5 (4th Cir. 2005).

       When considering whether the plaintiff has made a prima facie showing of jurisdiction,

the court “must construe all relevant pleading allegations in the light most favorable to the

plaintiff, assume credibility, and draw the most favorable inferences for the existence of

jurisdiction.” Universal Leather, 773 F.3d at 558 (quoting Combs v. Bakker, 886 F.2d 673, 676

(4th Cir. 1989)); see also Sneha Media & Entm’t, LLC v. Associated Broad. Co. P Ltd., 911 F.3d 192,

196 (4th Cir. 2018) (“[W]hen the parties have not yet had a fair opportunity to develop and

present the relevant jurisdictional evidence, we have treated the disposition of Rule 12(b)(2)

motions to dismiss for a lack of personal jurisdiction in conceptually the same manner as we

treat the disposition of motions to dismiss under Rule 12(b)(6).”). “Once a defendant presents

evidence indicating that the requisite minimum contacts do not exist, the plaintiff must come

forward with affidavits or other evidence in support of its position.” Pathfinder Software, LLC

v. Core Cashless, LLC, 127 F. Supp. 3d 531, 538 (M.D.N.C. 2015) (quoting Vision Motor Cars,

Inc. v. Valor Motor Co., 981 F. Supp. 2d 464, 468 (M.D.N.C. 2013)). When both sides present




                                                3
evidence, factual conflicts must be resolved in favor of the party asserting jurisdiction for the

limited purpose of determining whether a prima facie showing has been made. Id.

   III.    DISCUSSION

       A federal district court can exercise personal jurisdiction over a nonresident defendant

only if “(1) such jurisdiction is authorized by the long-arm statute of the state in which the

district court sits; and (2) application of the relevant long-arm statute is consistent with the

Due Process Clause of the Fourteenth Amendment.” Universal Leather, 773 F.3d at 558. North

Carolina’s long-arm statute “permits the exercise of personal jurisdiction over a defendant to

the outer limits allowable under federal due process.” Id. (citing N.C. Gen. Stat. § 1–75.4(1)(d);

Dillon v. Numismatic Funding Corp., 231 S.E.2d 629, 630 (N.C. 1977)). The two-prong test

therefore “merges into [a] single question” when North Carolina is the forum state, allowing

the court to proceed directly to the constitutional analysis. See id. at 558–59; ESAB Grp., Inc.

v. Zurich Ins. PLC, 685 F.3d 376, 391 (4th Cir. 2012).

       Under the Due Process Clause of the Fourteenth Amendment, two paths permit a

court to exercise personal jurisdiction over a nonresident defendant: general or specific

personal jurisdiction. Universal Leather, 773 F.3d at 559. “General personal jurisdiction

requires ‘continuous and systemic’ contacts with the forum state.” Perdue Foods LLC v. BRF

S.A., 814 F.3d 185, 188 (4th Cir. 2016) (quoting Helicopteros Nacionales de Colombia, S.A. v. Hall,

466 U.S. 408, 414–16 (1984)). Amiad does not claim that AWT had such contacts with North

Carolina and does not assert that this Court has general personal jurisdiction over AWT. (ECF

No. 12 at 6 n.2.) Instead, Amiad claims that this Court has specific personal jurisdiction over




                                                4
AWT arising from AWT’s contacts with Amiad in North Carolina. (ECF No. 2 ¶ 3; ECF No.

12 at 6–7.)

       For specific personal jurisdiction, the defendant must have “purposefully established

minimum contacts in the forum State” such “that [it] should reasonably anticipate being haled

into court there.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985) (internal quotation

marks and citations omitted). Courts use a three-prong test to evaluate specific personal

jurisdiction: “(1) the extent to which the defendant purposefully availed itself of the privilege

of conducting activities in the State; (2) whether the plaintiffs’ claims arise out of those

activities directed at the State; and (3) whether the exercise of personal jurisdiction would be

constitutionally reasonable.” Perdue Foods, 814 F.3d at 189 (quoting ALS Scan, Inc. v. Dig. Serv.

Consultants, Inc., 293 F.3d 707, 712 (4th Cir. 2002)).

       In this matter, it is beneficial to first address the second prong of the specific personal

jurisdiction test, “whether the plaintiff[’s] claims arise out of those activities directed at the

State,” id., because AWT conducted certain activities in North Carolina that are not connected

with the claims at issue in this case. (See ECF No. 12-1 at 3-4 ¶¶ 14-20.) The Court will then

address the extent of AWT’s “purposeful availment” of the privilege of conducting activities

in North Carolina. See Perdue Foods, 814 F.3d at 189.

       A. AWT’s Contacts that Give Rise to Amiad’s Claims

       The second prong of the specific personal jurisdiction test “requires that [AWT’s]

contacts [with the forum state] form the basis for the suit.” Manley v. Air Canada, 753 F. Supp.

2d 551, 559 (E.D.N.C. 2010) (citing Consulting Eng’rs, 561 F.3d at 277). The analysis for this

prong is “generally not complicated. Where activity in the forum state is the ‘genesis of [the]



                                                 5
dispute,’ this prong is easily satisfied.” Tire Eng’g & Distribution LLC v. Shandong Linglong Rubber

Co., 682 F.3d 292, 303 (4th Cir. 2012) (alteration in original) (quoting CFA Inst. v. Inst. of

Chartered Fin. Analysts of India, 551 F.3d 285, 295 (4th Cir. 2009)); see also Verizon Online Servs.,

Inc. v. Ralsky, 203 F. Supp. 2d 601, 620 (E.D. Va. 2002) (“If a defendant’s contacts with the

forum state are related to the operative facts of the controversy, then an action will be deemed

to have arisen from those contacts.” (quoting CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1267

(6th Cir. 1996))).

       Amiad attempts to argue that that AWT’s activities in North Carolina surrounding the

parties’ failed negotiations of a new distributor agreement should factor into the personal

jurisdiction analysis. (ECF No. 12 at 2–3, 6–7.) During a period from 2015 to 2016, Amiad

and AWT attempted to renegotiate the terms of their original 2005 Agreement. (ECF No. 12-

1 at 3–4 ¶¶ 14–19.) After some time, the “negotiations fell apart in 2016” and “[n]o new

agreement was ever signed.” (Id. at 4 ¶ 19.) During such negotiations, Matt Kaye, the

president of AWT, “visited North Carolina on at least one occasion” to discuss the potential

deal. (Id. at 4 ¶ 16.) Also, “[d]uring the same time period (2014–2016), AWT [sent its]

ultraviolet disinfectant products from New York to Amiad in North Carolina for Amiad to

install on its filters before sending them back to AWT in New York.” (Id. at 4 ¶ 20.)

       Amiad argues that the parties’ extensive negotiations in 2015–16, Mr. Kaye’s visit to

North Carolina, and AWT’s practice of shipping ultraviolet disinfectant products to North

Carolina should factor into this Court’s analysis for personal jurisdiction. (ECF No. 12 at 6–

7.) Amiad does not address, however, how its “claims arise out of those activities.” Perdue

Foods, 814 F.3d at 189. Amiad’s claims for a declaratory judgment and breach of contract are



                                                 6
based on the 2005 Agreement and invoices which AWT allegedly failed to pay in a timely

manner. (ECF No. 2 ¶¶ 8–25.) The parties’ attempted renegotiation of the 2005 Agreement

therefore does not give rise to any of Amiad’s claims. (See id.) Further, AWT’s alleged practice

of shipping its ultraviolet disinfectant products to North Carolina is similarly unrelated to

Amiad’s claims; AWT stopped that practice before the invoices at issue were submitted in

“late 2017.” (ECF No. 2 ¶ 8; see ECF No. 12-1 at 4 ¶ 20); see also Protocol, LLC v. Henderson, 18

F. Supp. 3d 689, 703 (M.D.N.C. 2014) (concluding that a defendant’s “infrequent visits to [the

forum state] for conferences hosted by Plaintiff . . . are of minimal, if any, relevance to the

specific jurisdiction inquiry because this case does not arise from those contacts”).

          Therefore, to avoid running afoul of the second prong of the specific personal

jurisdiction test, the Court will not consider in its minimum contacts analysis AWT’s actions

surrounding the attempted renegotiation of the 2005 Agreement nor AWT’s alleged practice

of shipping its ultraviolet disinfectant products to North Carolina. See Perdue Foods, 814 F.3d

at 189.

          B. Purposeful Availment

          The first prong of the specific personal jurisdiction analysis directs the court to consider

“the extent to which the defendant purposefully availed itself of the privilege of conducting

activities in the State.” Consulting Eng’rs, 561 F.3d at 278. This test requires the district court

to evaluate whether “the defendant’s conduct and connection with the forum [s]tate are such

that he should reasonably anticipate being haled into court there.” Universal Leather, 773 F.3d

at 559 (alteration in original) (quoting Fed. Ins. Co. v. Lake Shore Inc., 886 F.2d 654, 658 (4th Cir.

1989)). This analysis is “flexible” and involves a case-by-case consideration of several



                                                   7
factors. Id. at 560 (quoting Tire Eng’g & Distribution, 682 F.3d at 302). Courts have generally

considered the following nonexclusive factors:

               (1) whether the defendant maintained offices or agents in the
               State; (2) whether the defendant maintained property in the State;
               (3) whether the defendant reached into the State to solicit or
               initiate business; (4) whether the defendant deliberately engaged
               in significant or long-term business activities in the State; (5)
               whether a choice of law clause selects the law of the State; (6)
               whether the defendant made in-person contact with a resident of
               the State regarding the business relationship; (7) whether the
               relevant contracts required performance of duties in the State;
               and (8) the nature, quality, and extent of the parties’
               communications about the business being transacted.

Sneha Media & Entm’t, 911 F.3d at 198–99 (citing Consulting Eng’rs, 561 F.3d at 278). The

relationship among the defendant, the forum state, and the litigation “must arise out of

contacts that the ‘defendant himself ’ creates with the forum State.” Walden v. Fiore, 571 U.S.

277, 284 (2014) (quoting Burger King, 471 U.S. at 475). The defendant cannot “be haled into a

jurisdiction solely as a result of ‘random,’ ‘fortuitous,’ or ‘attenuated’ contacts or of the

‘unilateral activity of another party or a third person.’” Burger King, 471 U.S. at 475 (citations

omitted) (quoting Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 774 (1984); Helicopteros Nacionales,

466 U.S. at 417).

       Further, the mere existence of a contract with the out-of-state party, without more,

cannot automatically establish sufficient minimum contacts. Chung v. NANA Dev. Corp., 783

F.2d 1124, 1127–28 (4th Cir. 1986).            Rather, in determining whether the defendant

purposefully established minimum contacts with the forum state, courts must consider “prior

negotiations and contemplated future consequences, along with the terms of the contract and

the parties’ actual course of dealing.” Burger King, 471 U.S. at 479.



                                                  8
       AWT’s contacts with North Carolina largely include sending purchase orders to Amiad,

receiving shipments of goods shipped from North Carolina by Amiad, and communicating

with Amiad regarding their contractual relationship. (ECF No. 12-1 at 3–6 ¶¶ 11–30.)

Specifically, Amiad alleges:

               11. . . . AWT continued to purchase Amiad’s products from
               Amiad in North Carolina. AWT would send purchase orders to
               Amiad in North Carolina. Invoices for these products were then
               sent to AWT by Amiad from North Carolina, noting Amiad’s
               location in North Carolina. The products were then shipped
               from Amiad in North Carolina to AWT in New York.

               26. From July 2017 to March 2018, Amiad sold AWT the
               products listed on the purchase orders (sent by AWT to Amiad)
               and the invoices (sent by Amiad to AWT) . . . , which . . . are
               representative of the purchase orders and invoices customarily
               used in its business between Amiad and AWT. Amiad’s invoices
               specifically list its location as 120-J Talbert Road, Mooresville,
               NC 28117. While AWT’s purchase orders give an address for
               Amiad in Chicago, . . . that was simply the address where Amiad’s
               bank received payments sent to Amiad. Amiad has no presence
               in Chicago, and AWT routinely sent its purchase orders to Amiad
               in North Carolina via email. The invoices were sent to AWT
               from Amiad in North Carolina. The invoices contemplated that
               the products would be sent from North Carolina.

(ECF No. 12-1 at 3 ¶ 11, at 5 ¶ 26, at 51–75.) Amiad further describes the parties’ email

communication, and a visit by an Amiad representative to New York, regarding the parties’

business relationship during late 2017 to 2018. (Id. at 5–6 ¶¶ 25–30.)

       AWT, in its brief and declaration, focuses on the inception of the parties’ business

relationship. (See ECF No. 10-1 ¶¶ 19–26; ECF No. 10 at 2, 8–9.) When the parties first

entered into the Agreement in 2005, “all of Amiad’s North American operations—including

the fulfillment of purchase requests—took place in California,” and AWT was under the

impression that the operations “would continue to take place in California.” (ECF No. 10-1


                                               9
¶ 25.) AWT claims that it “did nothing to solicit, induce, or encourage Amiad to move its

principal office to North Carolina or to begin performing its obligations under the Agreement

in this state.” (Id. ¶ 28.) Further, because the Agreement required a minimum amount of

Amiad products to be ordered each year, AWT had to continue to place orders for Amiad

products to avoid breaching the Agreement. (See id. ¶ 38.)

       The key issue in this case is whether AWT’s purchase orders, sent via email to Amiad,

can provide a basis for finding personal jurisdiction. Generally, when a plaintiff unilaterally

moves to a new state, the plaintiff’s contractual partners are not necessarily subject to personal

jurisdiction in that new state. See Burger King, 471 U.S. at 475 (stating that “unilateral activity

of another party” cannot confer jurisdiction on a defendant); Protocol, 18 F. Supp. 3d at 697,

703–04. This principle also holds true when the defendant continues the parties’ contractual

relationship even after the plaintiff’s move. See Federated Rural Elec. Ins. Corp. v. Kootenai Elec.

Coop., 17 F.3d 1302, 1305 (10th Cir. 1994) (holding that an insurer’s move to another state did

not create jurisdiction for its insureds in the new state, even though its insureds continued to

submit claims after it relocated); Dychiuchay v. Grieshaber, No. 2:14–CV–354 JCM (GWF), 2015

WL 476195, at *1, *5 (D. Nev. Feb. 4, 2015) (stating that it would be “absurd” to require

defendants to “breach the contract or submit to jurisdiction in any state where plaintiff

unilaterally decided to move”); Gaines Pet Foods Corp. v. Martin Bros. Int’l., 692 F. Supp. 912,

915–16 (N.D. Ill. 1988) (concluding that twenty-eight purchase orders submitted to the new

state after the move were not voluntary contacts because they could be “traced to [defendant’s]

pre-existing obligations under the distribution agreement”).




                                                10
       In this case, the large majority of the eight factors considered in the court’s specific

personal jurisdiction analysis weigh in favor of AWT. For the first and second factors, AWT

has attested that it does not maintain any offices, agents, or property in the forum state. (ECF

No. 10-1 ¶¶ 7–9.) Third, the parties’ allegations show that AWT never “reached into the State

to solicit or initiate business.” Sneha Media & Entm’t, 911 F.3d at 198. As stated before, the

parties’ contractual relationship was formed when Amiad was headquartered in California.

(ECF No. 10-1 ¶¶ 20–26; see ECF No. 12-1 at 2 ¶¶ 6–7.)

       The closest factor is the fourth: “whether the defendant deliberately engaged in

significant or long-term business activities in the State.” Sneha Media & Entm’t, 911 F.3d at

198. AWT submitted purchase orders to Amiad while Amiad was headquartered in North

Carolina. (ECF No. 12-1 at 3 ¶ 11.) Those purchase orders were placed, however, in

connection with the 2005 Agreement. Thus, it cannot be said that AWT “deliberately engaged

in significant or long-term business activities in the State,” Sneha Media & Entm’t, 911 F.3d at

198 (emphasis added), because AWT did not have any control over Amiad’s decision to

relocate to North Carolina. Accordingly, the fourth factor does not weigh in favor of finding

personal jurisdiction.

       Fifth, there is no choice of law clause in the Agreement. Sneha Media & Entm’t, 911

F.3d at 198; (see ECF No. 2-1). Sixth, the only “in-person contact[s],” Sneha Media & Entm’t,

911 F.3d at 198, made by AWT with Amiad occurred in California, when the Agreement was

executed, and in New York, where the parties met in November 2017 to “discuss the parties’

future business prospects.” (ECF No. 10-1 ¶¶ 23–24; ECF No. 12-1 at 5 ¶ 25.) Seventh, the

Agreement did not require performance of any duties by either party in North Carolina. (See



                                              11
ECF No. 2-1.) Lastly, eighth, “the nature, quality, and extent of the parties’ communications

about the business being transacted” does not weigh in favor of finding personal jurisdiction.

Amiad introduced evidence showing that the parties emailed every few months from 2016 to

2018 regarding their relationship under the 2005 Agreement. (ECF No. 12-1 at 4–6 ¶¶ 21–

30, at 77–96.) These communications were not sufficiently extensive, however, to overcome

the factors above that favor a finding of no personal jurisdiction. See Consulting Eng’rs, 561

F.3d at 280 (concluding that the fact that the defendant reached out to the plaintiff in the

forum state, “even when coupled with the cited communications, is not enough to overcome

the factors noted above”); Protocol, 18 F. Supp. 3d at 701 (“[A]n exchange of communications

between two parties, one of whom is located in the forum state, in furtherance of a contract,

will not generally constitute purposeful contact with the forum state for purposes of

jurisdiction.”).

        In sum, AWT’s contacts with North Carolina in this case fail to reach the “purposeful

availment” threshold. See Consulting Eng’rs, 561 F.3d at 278. Rather, these contacts, even when

viewed collectively, are more aptly categorized as random, fortuitous, and attenuated, see Burger

King, 471 U.S. at 475, such that an exercise of jurisdiction would offend “traditional notions

of fair play and substantial justice,” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,

923 (2011) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). Therefore, this

Court concludes that its exercise of personal jurisdiction over AWT would violate due process.

        Because this Court has concluded that Amiad has not met its burden in demonstrating

a prima facie case of personal jurisdiction over AWT, the Court will not address AWT’s

alternative motion for transfer of venue.



                                                 12
     For the reasons stated herein, the Court enters the following:

                                          ORDER

     IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss or, in the

Alternative, to Transfer, (ECF No. 9), is GRANTED.            Plaintiff’s claims are hereby

DISMISSED WITHOUT PREJUDICE.

     A Judgment dismissing this action will be entered contemporaneously with this Order.

     This, the 26th day of March, 2019.




                                          /s/ Loretta C. Biggs
                                          United States District Judge




                                            13
